Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The following is a FINAL Office action in reply to the Amendments and Arguments received on July 18, 2022.

Status of Claims

Claim 21 has been amended.
Claims 1-30 are currently pending and have been examined. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 18, 2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	
	



	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1:
Claims 11-120are drawn to methods (i.e., a process) while claim(s) 1-10 and 21-30 is/are drawn to systems (i.e., a machine/manufacture). As such, claims 1-30 are drawn to one of the statutory categories of invention (Step 1: YES).

Step 2A - Prong One:
In prong one of step 2A, the claims are analyzed to evaluate whether they recite a judicial exception.

Claim 11 (representative of independent claim(s) 1 and 21) recites/describes the following steps:
sending, to a first user, a support me icon in association with a post, the post having been created by a second user, the support me icon configured to cause an advertisement to be presented to the first user responsive to selection of the support me icon by the first user; 
receiving  an indication that the advertisement was presented to the to the first user; and 

These steps, under its broadest reasonable interpretation, describe or set-forth revenue allocation with content sharers and consumers, which amounts to a “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)” These limitations therefore fall within the "certain methods of organizing human activity" subject matter grouping of abstract ideas.

As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A - Prong One: YES).

Independent claim(s) 1 and 21 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.

Each of the depending claims likewise recite/describe these steps (by incorporation – and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An ''additional element" is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase "integration into a practical application" is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.

The claim(s) recite the additional elements/limitations of:
" a client device” 
 “one or more servers”
" social network” 
“system" 
“non-transitory computer-readable medium”
“allocating, by the one or more servers to the second user, a first portion of value corresponding to the presentation of the advertisement to the first user, thereby compensating the second user for creating the post on the social network.” (Claims 1, 11 and 21)

The requirement to execute the claimed steps/functions " a client device” and  “one or more servers” and “the social network”  and “system" and “non-transitory computer-readable medium” is equivalent to adding the words ''apply it'' on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on producing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)). 

The recited additional element(s) of “allocating, by the one or more servers to the second user, a first portion of value corresponding to the presentation of the advertisement to the first user, thereby compensating the second user for creating the post on the social network.” simply append insignificant extra solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). The term "extra-solution activity" is understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. The recited additional element(s) are deemed "extra-solution" because 
allocating revenue after a user shares a social media post is one of the examples of activities that the courts have found to be insignificant extra-solution activity (i.e. Selecting a particular data source or type of data to be manipulated). See Requiring a request from a user to view an advertisement and restricting public access, Ultramercial, 772 F.3d at 715-16, 112 USPQ2d at 1754. Revenue sharing is insignificant post-solution activity that would be required in any implementation of the abstract idea as well. It is therefore evident that these limitations do not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).

Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology based problem.

Dependent claims 2-10, 12-20 and 22-30 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-10, 12-20 and 22-30 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim). 

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A -Prong two: NO).

Step 2B:
In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An “inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).

As discussed above in "Step 2A - Prong 2", the requirement to execute the claimed steps/functions " a client device” and  “one or more servers” and “the social network”  and “system" and “non-transitory computer-readable medium”  equivalent to adding the words "apply it" on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as "significantly more" (see MPEP 2106.05 (f)).

As discussed above in “Step 2A - Prong 2”, the recited additional element(s) of " a client device” and  “one or more servers” and “the social network”  and “system" and “non-transitory computer-readable medium” serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. These limitations therefore do not qualify as “significantly more5' (see MPEP 2106.05(g, h)).

As discussed above in "Step 2A - Prong 2", the recited additional element(s) of “allocating, by the one or more servers to the second user, a first portion of value corresponding to the presentation of the advertisement to the first user, thereby compensating the second user for creating the post on the social network” simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). These additional element(s), taken individually or in combination, additionally amount to well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, appended to the judicial exception. These additional elements, taken individually or in combination, are well-understood, routine and conventional to those in the field of advertising. These limitations therefore do not qualify as "significantly more'' (see MPEP 2106.5(d)).This conclusion is based on a factual determination. 

Additionally, the determination that compensating users for an action in a database is well understood, routine, and conventional is supported by the Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014) MPEP 2106.05(d) (II), which note the well-understood, routine, conventional nature of compensating users for an action. 

Furthermore, the determination that receiving data/messages over a network is well understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com. Inc., 788 F.3d 1359, 1363. 115 USPQ2d 1090, 1093 (Fed Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106 (d) (II), which note the well understood, routine, conventional nature of receiving data/messages over a network.

Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to "apply it" on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity), and appended with well-understood, routine and conventional activities previously known to the industry.

Dependent claims 2-10, 12-20 and 22-30 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-10, 12-20 and 22-30 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).

The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).

	
	
	
	
	
	
	
	
	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 5, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zean (2022/0012818) in view of Prince (2011/0258024).

Claims 1, 11 and 21
Zean discloses a system for value sharing for a social network: 
one or more servers, programmed to [Figure 22]: send, to a client device of a first user of the social network, a support me icon in association with a post on the social network, the post having been created by a second user of the social network, the support me icon configured to cause an advertisement to be presented to the first user responsive to selection of the support me icon by the first user (Zean [0011][0078][0136]) See “The system uses a content management manager for creating, managing, and displaying a user timeline for each of the social media users, an ad insertion engine for creating, managing, and inserting ads into the user timeline for each of the social media users, an awards manager for awarding each of the social media users rewards in exchange for watching ads before viewing content…”
Zean does not explicitly disclose a support me button. However, Zean a watch button that gives the follower an option to view ads for compensation (see also Figure 3b). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that the support me icon is the watch button as disclosed in the reference because the functions are the same.
	Zean does not explicitly disclose allocating funds to creators of the post. Prince teaches:
receive, from the client device, an indication that the advertisement was presented to the first user (Prince [0088]); See “The user may also review their social network or other invitations, such that they may see those that have joined as a result of their referrals.”
allocate, to the second user, a first portion of value corresponding to the presentation of the advertisement to the first user, thereby compensating the second user for creating the post on the social network (Prince [0012]). See at least “an existing user [first user] receives a payment when a user referred to the service [second user] by the existing user watches targeted ads…”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of value sharing for a social network, as taught by Zean, allocating funds to the creator of the post, as taught by Prince, to entice social media posters to share advertisements.

Claims 2, 12 and 22
Zean discloses: 
wherein the post on the social network is available for viewing regardless of whether the support me icon is selected (Zean [0078])[Figure 3b]). Where the reference teaches that the user can stop the display of an ad and just see the user’s feed. See at least “a watch button 352 and a cancel button 353. The user may watch the ad 351 and receive compensation into the user's account and then get to see the selected user video 312. The user may also cancel watching the ad and return to the user's feed 3 01 of FIG. 3a.”

Claims 3, 13 and 23
Zean discloses: 
wherein the post on the social network is an exclusive post that is obscured by a message or is otherwise unavailable until the support me icon is selected (Zean [0078]) See where the reference discloses not being able to see a post until an advertisement is watched and it being displeasing to a user, however necessary. See “Users typically do not like ads especially ads that pop up or require a user to view the ads before viewing an item or video. However, it is a necessary evil…”




Claims 4, 14 and 24
Zean discloses: 
wherein like or comment functionality of the post is disabled until presentation of the advertisement (Zean [0078]) See where the reference discloses not being able to see a post until an advertisement is watched and it being displeasing to a user, however necessary. See “Users typically do not like ads especially ads that pop up or require a user to view the ads before viewing an item or video. However, it is a necessary evil…” Examiner interprets the disclosure of how frustrating users are by not being able to interact with content until an ad is watched as evidence that the practice of preventing interaction with content until watching an ad is well known.

Claims 6, 16 and 26
Zean discloses: 
wherein the one or more servers are programmed to allocate the first portion of value and the second portion of value according to a periodic revenue allocation process performed for a plurality of selections of support me icons by a plurality of users (Zean [0048][0139][0140]). Where the account manager determines payments to the user for their online activities. See also “At the end of each month, or prescribed period, the top users with the most social sharing are selected and are issued award in the form of cash, coupon(s), gifts item(s) discount(s), saving(s), and/ or sales, vacation packages or any other items deemed appropriate.”









Claim 5, 15 and 25
Zean teaches the limitations above but does not explicitly teach the following. Prince teaches: 
wherein the one or more servers are further programmed to allocate, to the social network, a second portion of the value corresponding to the presentation of the advertisement to the first user (Prince [0011]). See at least “For each ad watched, a user may receive a portion of the payment paid by an advertiser…”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of value sharing for a social network, as taught by Zean, allocating funds to the creator of the post, as taught by Prince, to entice social media posters to share advertisements.

Claim 7, 17 and 27
Zean teaches the limitations above but does not explicitly teach the following. Prince teaches: 
wherein the one or more servers are further programmed to: maintain account balances for each user of the social network; and apply the first portion of value to an account balance corresponding to the second user (Prince [0011][0067][0084][0088]). See at least “The user may also review their social network or other invitations, such that they may see those that have joined as a result of their referrals.” See [0108] “The navigation bar 1000 may provide access to settings and tools to aid the user in watching advertisements, verifying the viewing of advertisements, authorizing payment and gaining referrals…This may include code entry screens for verifying the viewing of advertisements. This may include CAPTCHA screens for authorizing payment for having watched advertisements.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of value sharing for a social network, as taught by Zean, payment to the social media poster, as taught by Prince, coordinate compensation.





Claim 9, 19 and 29
Zean teaches the limitations above but does not explicitly teach the following. Prince teaches: 
wherein the post of the second user is shared by a third user to be viewable by the first user, and the one or more servers are further programmed to allocate a second portion of the affiliate purchase fee provided by the seller to the third user for sharing the post with the first user (Prince [0046]). See “the referral levels may go deeper than a 2nd level referral user 100C to a 3rd level referral user and beyond.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of value sharing for a social network, as taught by Zean, multiple payment tiers, as taught by Prince, to entice social media posters to share advertisements by earning money.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zean (2022/0012818) and Prince (2011/0258024) in view of Johnson (2016/0350799).

Claim 8, 18, 28
Zean and Prince teach the limitations above but does not explicitly teach items for sale. Johnson teaches: 
wherein the post includes a tagged item that is for sale in a storefront of the second user, the storefront allowing for purchase of the tagged item from a seller, and the one or more servers are further programmed to (Johnson [0010]-[0013]); See “a purchase button is provided for each tagged object in user-generated content. Pressing the purchase button activates a direct link to a web page where the corresponding product or service can be purchased immediately on the user's computer or mobile device.”
allocate, once received, a portion of an affiliate purchase fee provided by the seller to the account balance of the second user based on the first user clicking through the post to the storefront and purchasing the tagged item (Johnson [0040][0042]). See at least “If the subsequent user initiates a purchase transaction, the system monitors whether the subsequent user B actually consummates the purchase transaction. If the subsequent user B [first user] consummates the transaction (120), then the first user A [second user]receives a reward, which may be a monetary reward
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of value sharing for a social network and allocating funds to posters, as taught by Zean and Prince, allocating funds for affiliate purchases, as taught by Johnson, to entice social media posters to be compensated for personal recommendations to users.

Claim 10, 20, 30
Zean and Prince teach the limitations above but does not explicitly teach items for sale. Johnson teaches: 
deduct a purchase cost of the tagged item from an account balance corresponding to the first user (Johnson [0039][0040]). See “The disclosed system monitors and records the subsequent user B's interaction with the interactive media file [tagged item], including whether the subsequent user B views the associated tags and initiates a purchase via a provided purchase button.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of value sharing for a social network and allocating funds to posters, as taught by Zean and Prince, allocating funds for affiliate purchases, as taught by Johnson, to entice social media posters to be compensated for personal recommendations to users.

Response to Arguments
Applicant's arguments regarding the rejection under 35 USC 101 have been fully considered but they are not persuasive. 

Applicant argues: No evidence was provided that the recitations of claim 1, including to "allocate, to the second user, a first portion of value corresponding to the presentation of the advertisement to the first user, thereby compensating the second user for creating the post on the social network" are well-understood, routine, or conventional as recited in the context of the claim as a whole. 

Examiner respectfully disagrees. Examiner stated above “the determination that compensating users for an action in a database is well understood, routine, and conventional is supported by the Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014) MPEP 2106.05(d) (II), which note the well-understood, routine, conventional nature of compensating users for an action.”  The sending, receiving and allocating steps were also considered and determined to be mere data gathering. The claims also fall under the well understood, routine or conventional concepts as outlined in  Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016) because the claims “"collect information [post created by a second user], analyzing it [post viewed by a first user], and displaying certain results of the collection and analysis [allocation of compensation to the second user],"



Applicant's arguments regarding the rejection under 35 USC 103 have been fully considered but they are not persuasive. 

Applicant argues: The alleged combination of Zean with Prince fails to disclose or suggest such a revenue sharing arrangement.

Examiner respectfully disagrees. Zean teaches in paragraph [0048] “A system is established or employed where users [second users] can win and be awarded/rewarded for their selective social sharing. The winners may be multiple, and the awards may be shared between winners. Each month or prescribed time period, a contest will commence where social media users will be required discreetly share the videos, links, promotional product(s), service(s), ad(s), or article(s) of corporations, companies, organizations, or any privately or publicly held entity. Users are to share selectively for example, to share only to the people that they know [first users].”

Additionally, Prince teaches in paragraph [0012] “an existing user [second user] receives a payment when a user referred to the service [first user] by the existing user watches targeted ads, thereby encouraging the existing user [second users] to refer friends and colleagues [first users] to the service and advertisements.” See also [0046] “As an incentive to bring more friends, a user l00A may receive additional payments in the form of referral payments 160 for each advertisement 110 watched by a direct referral user l00B referred by the user 100A.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHIDA R SHORTER whose telephone number is (571)272-9345. The examiner can normally be reached Monday- Friday from 8am- 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHIDA R SHORTER/Examiner, Art Unit 3681                                                                                                                                                                                                        
/SAM REFAI/Primary Examiner, Art Unit 3681